Securities and Exchange Commission Washington, D.C. FORM 10Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-07693 (Commission file number) SoftNet Technology Corporation (Exact name of small business issuer as specified in its charter) Nevada 74-3035831 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 33 Wood Ave., South - Suite Iselin, New Jersey (Address of principal executive offices) Woodbridge Corporate Plaza 485 Route 1 South, Building C, Suite 350A Iselin, New Jersey 08830 (Former
